Citation Nr: 1815416	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-11 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to March 1978 and January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017. During the pre-hearing conference, 
the undersigned discussed with the Veteran the question of which issues were presently before the Board.  The February 21, 2014 statement of the case (SOC) listed issues of service connection for posttraumatic stress disorder (PTSD), hepatitis C, rheumatic condition, sleep disorder, skin disorder, muscle and joint pain, and gastrointestinal disorder. However, on the VA Form 9, substantive appeal, received on April 21, 2014, the Veteran checked the box indicating "I am only appealing these issues" and the discussion on the form only mentioned PTSD. He did not check the box indicating      he was appealing all issues.  Upon thorough review of the claims file, the Board could find no other VA Form 9/substantive appeal.  While the April 2014 VA Form 9 did   not mention hepatitis C, the RO issued a supplemental statement of the case (SSOC)   on that issue.  Therefore, the Board is accepting jurisdiction over the hepatitis C appeal.  Subsequent to the SOC, the only arguments provided concerned PTSD and hepatitis C.  The Board notes that service connection for PTSD was established in a September 2015 rating decision. Accordingly, the only issue properly before the Board for appellate consideration is the claim for service connection for hepatitis C.  

In an October 2015 VA Form 21-526EZ, the Veteran filed another claim for service connection for rheumatic condition, sleep disorder, skin disorder, muscle and joint pain, diabetes mellitus, and gastrointestinal disorder. Such matter is REFERRED to the Agency of Original Jurisdiction for appropriate action.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required on the claim for service connection for hepatitis C.

The Board notes there are conflicting VA opinions in this case as to whether         the Veteran's hepatitis C is related to his military service.  The September 2013 examiner did not review the claims file when rendering her favorable opinion,     and indicated that the Veteran reported he had no other risk factors.  However, review of the Veteran's VA treatment reports from December 2010 indicate           he reported a history of cocaine use from 2000 to February 2010, although not intravenous use. While the Veteran has challenged such report and indicated he    has never used cocaine, review of the report diagnosing cocaine use or abuse in early remission contained information concerning his claimed stressor that suggests the report did, in fact, pertain to the Veteran.  Moreover, the report included quotes from the Veteran, in addressing the impact of his stressor that "I can't remember      a lot of stuff, in general and events from there" and "[y]ou just do the drugs, you don't think about nothing."  Therefore, the Veteran's assertion of having never   used cocaine is not supported by the record.  Caluza v. Brown, 7 Vet. App. 498,   511 (1995).

The April 2015 VA examiner appeared to consider that the diagnosis of hepatitis C was not rendered until years after service and that the Veteran had been vaccinated.  However, it does not appear that there is currently a vaccination available for hepatitis C, and medical information indicates symptoms of hepatitis C can go undetected for years (see, https://medlineplus.gov/).  




Accordingly, the Board finds that a new opinion is needed.  The Board notes that the Veteran has alleged risk factors including being exposed to human waste burn pits without protective gear and being exposed to injured and dead, and blood therefrom, following a missile attack on a housing compound in Saudi Arabia where he assisted after the attack.  Although the Veteran has reported he wore no protective gear when assisting following the missile attack, during an April 2015 psychiatric examination he reported they had to put on gas masks and protective gear to help with the casualties.  Additionally, as noted above, the record suggests cocaine use from 2000 to 2010, although he denied intravenous use of such. Finally, there was a notation of a history of gonorrhea on a report of medical history dated November 7, 1982, which was prepared in conjunction with his reserve service.   

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA infectious disease specialist or a liver disease specialist to obtain an opinion on the Veteran's claim for service connection for hepatitis C.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After review of the claims file, the specialist should respond to the following:

a. What is the likelihood (more likely, at least as likely  as not, or less likely) that the Veteran's hepatitis C     is causally related to cocaine use (although not in intravenous form) from 2000 to 2010?

b. What is the likelihood that the Veteran's hepatitis C is causally related to claimed exposure to human waste burn pits without protective gear during his period of service in Southwest Asia from February 7, 1991 to May 13, 1991? Please indicate whether the answer changes if protective gear was worn at the time. 

c. What is the likelihood that the Veteran's hepatitis C      is causally related to his claimed exposure to dead bodies, burned bodies, and injured who were bleeding while assisting following a missile attack? Please indicate whether the answer changes if protective    gear was worn at the time. 

d. What is the likelihood that the Veteran's hepatitis C    is causally related to sexual activity, in light of the history of gonorrhea noted on a report of medical history in November 1982 (after his first period of active service and prior to his second period of active service)? 

A rationale for all opinions expressed should be provided.  The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor   of the examiner's conclusion as it is to find against it.)  

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




